[Cite as Bandy v. Villanueva, 2012-Ohio-3695.]




                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98116




                                      WILLIE BANDY
                                                              RELATOR

                                                 vs.


                        JUDGE JOSE A. VILLANUEVA
                                                              RESPONDENT




                                         JUDGMENT:
                                         WRIT DENIED


                                          Writ of Mandamus
                                          Motion No. 453947
                                          Order No. 457283

        RELEASE DATE:                 August 15, 2012
FOR RELATOR

Willie Bandy, pro se
Inmate No. 431-465
Grafton Correctional Institution
2500 South Avon Belden Road
Grafton, OH 44044

ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, Ohio 44113
PATRICIA ANN BLACKMON, A.J.,

       {¶1}    Relator, Willie Bandy, is the defendant in State v. Bandy, Cuyahoga C.P.

No. CR-417888, which has been assigned to respondent judge. Bandy was originally

sentenced in 2002. In 2008, Bandy appealed his sentencing entry issued in 2002. This

court denied his motion for delayed appeal as well as his motion for appointment of

counsel and dismissed his appeal.    State v. Bandy, 8th Dist. No. 91322, (Apr. 23, 2008).

He complains that, despite the fact that he was indigent, the trial court required him to pay

court costs. He requests that this court issue a writ of mandamus compelling respondent

to waive court costs.

       {¶2} It is well established that a defendant in a criminal proceeding may, at

sentencing, request the trial court to waive costs.   If the trial court denies the request to

waive costs, the defendant has an adequate remedy by way of appeal.                See, e.g.,

Henderson v. State, 8th Dist. No. 97042, 2011-Ohio-5679, citing Collins v. State, 8th

Dist. No. 97111, 2011-Ohio-4964. “[A]ny error regarding the imposition of court costs

can be challenged by appeal.      State ex rel. Whittenberger v. Clarke (2000), 89 Ohio

St.3d 207, 208, 2000 Ohio 136, 729 N.E.2d 756.”        State ex rel. Galloway v. Lucas Cty.

Court of Common Pleas, 130 Ohio St.3d 206, 2011-Ohio-5259, 957 N.E.2d 11, ¶ 4.

       {¶3} Respondent has filed a motion for summary judgment, and Bandy has filed a

brief in opposition.    Respondent argues that relief in mandamus is not appropriate

because Bandy had an adequate remedy by way of appeal in the underlying criminal case.

 We agree.
       {¶4} Additionally, the complaint is defective. The action is not on relation of the

state as required by R.C. 2731.04. Relator has not included the addresses of the parties

in the caption as required by Civ.R. 10(A), which may also be a ground for dismissal.

Clarke v. McFaul, 8th Dist. No. 89447, 2007-Ohio-2520, ¶5.

       {¶5} Accordingly, we grant respondent’s motion for summary judgment. Relator

to pay costs.   The court directs the clerk to serve notice of this judgment and its date of

entry upon all parties as required by Civ.R. 58(B).

       {¶6} Writ denied.




PATRICIA ANN BLACKMON, ADMINISTRATIVE JUDGE

MARY J. BOYLE, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR